Citation Nr: 0502287	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  03-08 436A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba, Counsel



INTRODUCTION

The veteran served on active duty from July 1961 to December 
1967, June 1968 to June 1971, September 1976 to August 1977, 
and December 1990 to July 1992.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  At present, the case is before the Board for 
appellate adjudication.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  Manifestations of the veteran's service-connected PTSD 
include very irritable mood with constricted affect, 
tearfulness, extreme focus on talking about his experiences 
in Desert Storm and Vietnam, chronic passive suicidal 
ideation without active plan or intent, severe isolation, 
both socially and occupationally, and Global Assessment of 
Functioning (GAF) scores in the range of 45 to 47, with 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting), and the inability to establish 
and maintain effective relationships.  

3.  The veteran's PTSD is not productive of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.



CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for a 70 percent disability rating, but no higher, 
for service-connected PTSD have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased rating via the September 2001 rating decision, a 
February 2003 statement of the case (SOC) and a June 2003 RO 
letter.  Specifically, the appellant has been informed of the 
need to provide evidence showing that his disability is more 
severe than currently evaluated.  In addition, via the June 
2003 RO letter and the February 2003 SOC, the veteran was 
provided with specific information concerning the VCAA.  
Thus, no further notices are required.  See Quartuccio, 
supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the basis of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  By the informational 
letter, the rating decision, and the SOC, VA satisfied the 
fourth element of the notice requirements.  Therefore, to 
decide the appeal regarding the veteran's claim discussed 
herein would not be prejudicial error to the claimant.  See 
VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.

In this case, in a May 1999 rating decision, the veteran was 
granted service connection for PTSD and was assigned a 30 
percent rating, effective October 1998, under Diagnostic Code 
9411.  Subsequently, in a September 2001 rating decision, the 
veteran's award was increased to a 50 percent rating, 
effective January 2001.  At present, the veteran is seeking 
an increased rating in excess of 50 percent. 

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

With respect to the applicable criteria, the schedular 
criteria, effective as of November 7, 1996, incorporate the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).  Under 
the revised schedular criteria, a 50 percent schedular 
evaluation contemplates reduced reliability and productivity 
in occupational and social situations due to such 
symptomatology as: flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2004). 

A 70 percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish or maintain effective 
relationships.  See id. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See id.

With respect to the medical evidence of record, the evidence 
includes records from VA Medical Centers, including the Tampa 
VA Medical Center, dated from 2001 to 2003, which describe 
the treatment the veteran has received over time for various 
health problems, including orthopedic problems and PTSD.

In addition, the evidence includes a January 2001 VA 
examination report which shows the veteran was clean, well 
groomed and somewhat overweight.  He had normal psychomotor 
activity, was cooperative with the examiner, and was somewhat 
demanding, although overall cooperative and pleasant.  The 
veteran had tense mood, and had anxious and irritable affect, 
but also had normal speech, rate, tone and volume.  He denied 
suicidal/homicidal ideation, hallucinations (including audio, 
visual and tactile), and signs or symptoms of psychosis 
and/or mania.  His insight and judgment appeared intact.  
However, it was the examiner's impression that he had 
multiple symptoms of PTSD which appeared to be severe in 
nature and appeared to impact his ability to function both 
socially and occupationally.  The veteran was diagnosed with 
PTSD, and was assigned a GAF score of 47 which, according to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), equates to serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job). 

The evidence also includes a December 2002 VA examination 
report which shows walked with a cane, and was somewhat 
cooperative with the interviewer, maintaining good eye 
contact.  He had normal speech, had very irritable mood with 
constricted  affect, was tearful at times during the 
interview, and was extremely tangential and very focused on 
talking about his experiences in Desert Storm and Vietnam, as 
opposed to how he was doing at this time.  He had to be re-
directed multiple times during the interview.  The veteran 
also reported chronic passive suicidal ideation, but no 
active plan or intent to carry this through.  He also denied 
auditory, visual or tactile hallucinations, and had intact 
judgment, but had limited insight.  Furthermore, the examiner 
noted that the veteran continued to meet the criteria for 
PTSD, that he appeared severely affected socially and 
occupationally by his PTSD, that he had no friends and was 
separated from his wife, and that he had chronic suicidal 
ideation on a daily basis.  The veteran was diagnosed with 
PTSD, and was assigned a GAF score of 45, which according to 
the DSM-IV, equates to serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job). 

Upon a review of the evidence, the Board finds that the 
veteran's PTSD is characterized by very irritable mood with 
constricted affect, tearfulness, extreme focus on talking 
about his experiences in Desert Storm and Vietnam, and 
chronic passive suicidal ideation without active plan or 
intent.  He appears to be severely affected socially and 
occupationally by his PTSD, including not having friends, 
being separated from his wife, and having chronic suicidal 
ideation on a daily basis.  His GAF scores range from 45 to 
47, which as noted above equate to serious symptoms. 

Although he has not shown illogical, obscured, or irrelevant 
speech, or spatial disorientation, the detailed examinations 
accorded the veteran a GAF score of 47 in January 2001, and a 
GAF score of 45 in December 2002.  As noted above, such 
scores are indicative of serious symptoms causing significant 
impairment and social and occupational functioning.  
Accordingly, with resolution of all reasonable doubt in the 
veteran's favor, the Board concludes that a 70 percent 
evaluation is appropriate for the service-connected PTSD.  

The Board concludes, however, that the veteran's PTSD does 
not produce total occupational and social impairment.  The 
veteran has been described as being alert, oriented, well 
groomed and somewhat cooperative during his 2001 and 2002 VA 
examinations.  The competent medical evidence of record does 
not show that the veteran exhibits a gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  The criteria for a 100 percent evaluation are 
therefore not met.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2004) is warranted.  
In the instant case, however, there has been no showing that 
the veteran's PTSD alone has caused marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned evaluation) or the need for frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular schedular standards. 

To the extent that the claimant may experience functional 
impairment due to the service-connected PTSD, the Board finds 
that such impairment is contemplated in the 70 percent rating 
granted by the Board in this decision.  The Board 
acknowledges that the veteran's GAF scores have ranged from 
45 to 47.  However, the Board finds that no evidence 
currently of record shows that there is an exceptional or 
unusual disability picture in this case, which renders 
impracticable the application of the regular schedular 
standards.

With respect to the disability at issue, the applicable 
rating criteria contemplate a higher rating.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An increased evaluation of 70 percent for PTSD is granted, 
subject to the controlling criteria applicable to the payment 
of monetary awards.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


